



EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), entered into on June 12, 2017, is
made by and among, on the one hand, Craig Rogerson (the “Executive”), and on the
other hand, Hexion Inc., a New Jersey corporation (the “Company”), and Hexion
Holdings LLC, a Delaware limited liability company and the ultimate indirect
parent of the Company (the “Parent”).
RECITALS
A.    The Executive shall commence employment with the Company on a date
mutually agreed between the parties as the commencement of the Executive’s
employment, which the parties expect to be on or about July 10, 2017 (the actual
commencement date, the “Effective Date”).
B.    The Company and the Executive desire to enter into this Agreement to
assure the Company of the exclusive services of the Executive and to set forth
the rights and duties of the parties hereto.
C.     This Agreement is intended to supersede any prior agreements or
understandings, whether formal or informal, between the Executive and the
Company or any of its Affiliates (as defined below).
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
1.
Certain Definitions.



(a)“Action” shall have the meaning set forth in Section 10.


(b)“Affiliate” shall mean, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with such
Person, where “control” shall have the meaning given such term under Rule 405 of
the Securities Act of 1933, as amended.


(c)“Agreement” shall have the meaning set forth in the preamble hereto.


(d)“Annual Base Salary” shall have the meaning set forth in Section 3(a).


(e)“Annual Bonus” shall have the meaning set forth in Section 3(b).


(f)“Apollo” means each investment fund or account managed by Apollo Management
Holdings, L.P., or any of its Affiliates, that has any direct or indirect
ownership interest in the Parent.


(g)“Board” shall mean the Board of Directors of the Company.


(h)The Company shall have “Cause” to terminate the Executive’s employment
pursuant to Section 4(a)(iii) hereunder upon (i) the Executive’s conviction of,
or plea of guilty or nolo




1





--------------------------------------------------------------------------------





contendere to, any felony or other crime involving either theft, fraud, or a
breach of the Executive’s duty of loyalty with respect to the Company or any
Affiliates thereof, or any of its or their customers or suppliers, (ii) the
Executive’s repeated failure to perform duties as reasonably directed by the
Board (other than as a consequence of Disability) after written notice thereof
and failure to cure within ten (10) days (if curable), (iii) the Executive’s
fraud, misappropriation, embezzlement, or misuse of funds or property belonging
to the Company or any of its Affiliates, (iv) the Executive’s violation of the
written policies of the Company or any of its subsidiaries or Affiliates or
other misconduct in connection with the performance of his duties that in either
case results in, or could reasonably be expected to result in, material injury
to the Company or any of its Affiliates after written notice thereof and failure
to cure within ten (10) days (if curable), (v) the Executive’s breach of any
material provision of this Agreement not covered by clause (vi) below after
written notice thereof and failure to cure within ten (10) days (if curable), or
(vi) the Executive’s breach of the confidentiality or non-disparagement
provisions (excluding unintentional breaches that are cured within ten (10) days
after the Executive becomes aware of such breaches, if curable) or the
non-competition or non-solicitation provisions to which the Executive is
subject, including without limitation Sections 6 and 7 hereof.


(i)“Code” shall mean the Internal Revenue Code of 1986, as amended.


(j)“Company” shall have the meaning set forth in the preamble hereto.


(k)“Confidential Information” shall have the meaning set forth in Section 7(a).


(l)“Date of Termination” shall mean (i) if the Executive’s employment is
terminated by his death, the date of his death, (ii) if the Executive’s
employment is terminated pursuant to Section 4(a)(ii)-(vi), the date specified
or otherwise effective pursuant to Section 4(b), or (iii) if the Executive’s
employment terminates upon expiration of the Term, the last day of the Term.


(m)“Deemed Termination for Cause” shall mean an involuntary termination of the
Executive’s employment by the Company following the expiration of the Term at a
time when Cause then exists (assuming solely for this purpose, and for no other
purpose hereunder, that the Term had continued through the date of such
termination).


(n)“Disability” shall mean the failure of Executive, with or without a
reasonable accommodation, to perform the essential functions of his job as a
result of physical or mental incapacity for 90 days during any
180-consecutive-calendar-day period.


(o)“Executive” shall have the meaning set forth in the preamble hereto.


(p)The Executive shall have “Good Reason” to resign from his employment pursuant
to Section 4(a)(v) in the event that any of the following actions are taken by
the Company or any of its subsidiaries without his express written consent:
(i) a material reduction of the Executive’s duties and responsibilities, or
(ii) any material breach by the Company of any term or provision of this
Agreement not covered by clause (i) above; provided, that no such event shall
constitute Good Reason unless and until the Executive shall have provided the
Board with written notice thereof no




2





--------------------------------------------------------------------------------





later than thirty (30) days following the initial occurrence of such event and
the Company shall have failed to fully remedy such event within thirty (30) days
following receipt of such notice, and the Executive shall have terminated his
employment with the Company promptly following the expiration of such remedial
period.


(q)“Invention” shall have the meaning set forth in Section 7(c).


(r)“Notice of Termination” shall have the meaning set forth in Section 4(b).


(s)“Parent” shall have the meaning set forth in the preamble hereto.


(t)“Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority, or other entity of whatever
nature.


(u)“Proprietary Rights” shall have the meaning set forth in Section 7(c).


(v)“Target Bonus” shall have the meaning set forth in Section 3(b).


(w)“Term” shall have the meaning set forth in Section 2(b).


2.Employment.


(a)In General. The Company shall continue to employ the Executive, and the
Executive shall continue in the employ of the Company, for the period set forth
in Section 2(b), in the position set forth in Section 2(c), and upon the other
terms and conditions herein provided.


(b)Term of Employment. The term of employment under this Agreement (the “Term”)
shall be for the period beginning on the Effective Date and ending on
December 31, 2020, unless earlier terminated as provided in Section 4.


(c)Position and Duties.


(i)During the Term, the Executive shall serve as the Chief Executive Officer of
the Company and shall serve as a member, and the Chairman, of the Board and of
the board of managers of the Parent, with responsibilities, duties, and
authority customary for such positions. The Executive shall also serve as an
officer and/or director of one or more Affiliates of the Company as requested by
the Board. Except as otherwise provided herein, the Executive shall not be
entitled to any additional compensation for his service as a member of the Board
or other positions or titles that he may hold with any Affiliate of the Company
to the extent that he is so appointed. The Executive shall report to the Board.
The Executive agrees to observe and comply with the Company’s rules and policies
as adopted from time to time by the Company. The Executive shall devote his full
business time, skill, attention, and best efforts to the performance of his
duties hereunder; provided, however, that the Executive shall be entitled to
(A) serve on civic, charitable, and religious boards, on the board of directors
of each of PPL Corporation, the Society of Chemical Industry, and




3





--------------------------------------------------------------------------------





the American Chemistry Council, and on the advisory board of the Michigan State
University Department of Chemical Engineering & Materials Science (MSU CHEM),
and (B) manage the Executive’s personal and family investments, in each case, to
the extent that such activities do not materially interfere with the performance
of the Executive’s duties and responsibilities hereunder are not in conflict
with the business interests of the Company or its Affiliates, and do not
otherwise compete with the business of the Company or its Affiliates.


(ii)The Executive’s employment shall initially be principally based at the
Company’s current headquarters in Columbus, Ohio, but the Executive’s principal
place of employment may be changed from time to time in the future to reflect
changes in the Company’s business and primary business activities. The Executive
shall perform his duties and responsibilities to the Company at such principal
place of employment and at such other location(s) to which the Company may
reasonably require the Executive to travel for Company business purposes.


3.Compensation and Related Matters.


(a)Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of one million dollars ($1,000,000) per annum, which shall be
paid in accordance with the customary payroll practices of the Company
(the “Annual Base Salary”). The Annual Base Salary shall be subject to annual
review for increase by the Board in its discretion.


(b)Annual Bonus. With respect to each calendar year that ends during the Term,
the Executive shall be eligible to receive an annual cash bonus (the “Annual
Bonus”), with a target Annual Bonus amount equal to one hundred percent (100%)
of the Annual Base Salary (the “Target Bonus”). The Executive’s actual Annual
Bonus for a given year, if any, shall be determined on the basis of the
Executive’s and/or the Company’s attainment of objective financial and/or other
subjective or objective criteria established by the Board and communicated to
the Executive at the beginning of such year. Notwithstanding the foregoing,
provided that the Effective Date occurs on or prior to July 10, 2017, the
Executive’s Annual Bonus for the 2017 calendar year shall be no less than the
Target Bonus. Each Annual Bonus shall be paid on such date as is determined by
the Board, but in any event it is expected that each year’s Annual Bonus shall
be paid during the first quarter of the following calendar year. Notwithstanding
the foregoing, no Annual Bonus shall be payable with respect to any calendar
year unless the Executive remains continuously employed with the Company on the
date of payment.


(c)Long-Term Incentive Compensation. The Executive shall be entitled to
participate in a long-term incentive compensation program in accordance with
terms to be mutually agreed and set forth in a Long-Term Incentive Compensation
Award Agreement between the Company and the Executive and as in effect from time
to time.


(d)Benefits. During the Term, the Executive shall be entitled to participate in
the employee benefit plans, programs, and arrangements of the Company, including
vacation, as are generally applicable to senior executives of the Company in
accordance with the terms and conditions of such plans.






4





--------------------------------------------------------------------------------





(e)Business Expenses.


(i)During the Term, the Company shall pay directly, or reimburse the Executive
for, all reasonable travel and other business expenses incurred by him in the
performance of his duties to the Company, in accordance with the Company’s
expense reimbursement policies and procedures.


(ii)In addition, the Executive may commute from his current principal residence
for each work week for a period of time following the Effective Date, and the
Company shall (x) pay directly, or reimburse him for, his reasonable commuting
costs (up to $200,000 per year) and (y) provide him with a reasonable apartment
in the Columbus, Ohio, area (at a cost to the Company of up to $36,000 per
year). In the event that any of the payments or reimbursements provided to
Executive or on his behalf pursuant this paragraph (the “Commuting and Housing
Amounts”) are considered taxable income to Executive, the Company shall pay
Executive an additional amount (the “Tax Reimbursement”) such that, after
Executive pays all income and employment taxes (other than any penalties and
interest) on the Commuting and Housing Amounts and on the Tax Reimbursement,
Executive is left with a net after-tax amount equal to the Commuting and Housing
Amounts.


(iii)Upon Executive’s relocation to the Columbus area, Executive will be
entitled to customary reimbursement of reasonable expenses related to such
relocation per Company policy.


4.Termination. The Executive’s employment hereunder, and the Term of this
Agreement, may be terminated prior to December 31, 2020, by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
circumstances set forth in Section 4(a) below. For the avoidance of doubt, to
the extent that the Executive’s employment with the Company continues beyond the
expiration of the Term, the Executive will continue as an “at will” employee,
such that either party may terminate the Executive’s employment at any time, for
any reason or no reason, upon two (2) weeks’ notice; provided, however, that the
Company may terminate the Executive as a Deemed Termination for Cause
immediately upon notice.


(a)Circumstances.


(i)Death. The Executive’s employment hereunder, and the Term of this Agreement,
shall terminate upon his death.


(ii)Disability. If the Executive has incurred a Disability, the Company may give
the Executive written notice of its intention to terminate the Executive’s
employment. In that event, the Executive’s employment with the Company, and the
Term of this Agreement, shall terminate effective on the date specified in such
notice.


(iii)Termination with Cause. The Company may terminate the Executive’s
employment, and the Term of this Agreement, with Cause.






5





--------------------------------------------------------------------------------





(iv)Termination without Cause. The Company may terminate the Executive’s
employment, and the Term of this Agreement, without Cause (and not on account of
Disability).


(v)Resignation with Good Reason. The Executive may terminate his employment, and
the Term of this Agreement, with Good Reason.


(vi)Resignation without Good Reason. The Executive may terminate his employment,
and the Term of this Agreement, without Good Reason upon not less than thirty
(30) days’ advance written notice to the Board.


(b)Notice of Termination. Any termination of the Executive’s employment, and the
Term of this Agreement, prior to December 31, 2020, by the Company or by the
Executive under this Section 4 (other than termination pursuant to
Section 4(a)(i)) shall be communicated by a written notice to the other party
hereto (i) indicating the specific termination provision in this Agreement
relied upon, (ii) except with respect to a termination pursuant to
Section 4(a)(iv) or (vi), setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) specifying a Date of
Termination (a “Notice of Termination”). If the Company delivers a Notice of
Termination under Section 4(a)(iii) or 4(a)(iv), the Date of Termination shall
be, in the Company’s sole discretion, the date on which the Executive receives
such notice or any subsequent date selected by the Company. If the Executive
delivers a Notice of Termination under Section 4(a)(v) or 4(a)(vi), the Date of
Termination shall be at least thirty (30) days following the date of such
notice; provided, however, that the Company may, in its sole discretion,
accelerate the Date of Termination to any date that occurs following the
Company’s receipt of such notice, without changing the characterization of such
termination as voluntary, even if such date is prior to the date specified in
such notice. The failure by the Company or the Executive to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Cause or Good Reason shall not waive any right of the Company or the Executive
hereunder or preclude the Company or the Executive from asserting such fact or
circumstance in enforcing the Company’s or the Executive’s rights hereunder.


(c)Termination of All Positions. Upon termination of the Executive’s employment
for any reason, the Term of this Agreement shall end, the Executive shall be
deemed to have resigned, as of the Date of Termination or such other date
requested by the Company, from all positions and offices that the Executive then
holds with the Company and its Affiliates.


5.Company Obligations upon Termination of Employment.


(a)In General. Subject to Section 11(a), upon termination of the Executive’s
employment, and the Term of this Agreement, for any reason prior to December 31,
2020, the Executive (or the Executive’s estate) shall be entitled to receive
(i) any amount of the Executive’s Annual Base Salary earned through the Date of
Termination and not theretofore paid, (ii) any earned but theretofore unpaid
Annual Bonus for the year prior to the year in which the Date of Termination
occurs, (iii) any expenses incurred through the Date of Termination that are
owed to the Executive under Section 3(f), and (iv) any amount arising from the
Executive’s participation in, or benefits under, any employee benefit plans,
programs, or arrangements under Section 3(d) (other than




6





--------------------------------------------------------------------------------





severance plans, programs, or arrangements), which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs, or arrangements including, where applicable, any death and disability
benefits (the “Accrued Obligations”). Notwithstanding anything to the contrary,
upon a Termination with Cause, the Accrued Obligations shall not include the
amount set forth in clause (ii) of the preceding sentence.


(b)Termination without Cause, Resignation with Good Reason. Subject to
Section 11(a) and subject to the Executive’s continued compliance with the
covenants contained in Sections 6 and 7, if the Company terminates the
Executive’s employment without Cause pursuant to Section 4(a)(iv), or the
Executive resigns from his employment with Good Reason pursuant to
Section 4(a)(v), in either case prior to December 31, 2020, the Company shall,
in addition to satisfying the Accrued Obligations:


(i)pay the Executive a cash severance amount equal to 1.5 times the sum of
(A) the Annual Base Salary and (B) the Target Bonus, such amount to be paid in
substantially equal installments in accordance with the Company’s customary
payroll practices during the period beginning on the Date of Termination and
ending on the eighteen (18) month anniversary of the Date of Termination (the
“Severance Payment”);


(ii)if continued coverage under the Company’s health and welfare plans is timely
elected by the Executive, payment of any COBRA premiums from the Date of
Termination until the earlier of (x) the eighteen (18) month anniversary of the
Date of Termination and (y) the first date that the Executive is no longer
eligible for COBRA (the “COBRA Payment”);


provided, however, that the installment payments of the Severance Payment and
the COBRA Payment payable pursuant to this Section 5(b) shall commence on the
first payroll period following the effective date of the Release (as defined
below), and the initial installment shall include a lump-sum payment of all
amounts accrued under this Section 5(d) from the Date of Termination through the
date of such initial payment; and
(iii)continue to pay the Executive pursuant to his Long-Term Incentive
Compensation Award Agreement as set forth therein.


(c)Conditions to Receiving Severance Benefits. Notwithstanding anything herein
to the contrary, the amounts payable to the Executive under Section 5(b), other
than the Accrued Obligations, shall be contingent upon and subject to (A) the
Executive’s execution and non-revocation of a general waiver and release of
claims agreement in the Company’s customary form (the “Release”) and the
expiration of any applicable revocation period on or prior to the sixtieth
(60th) day following the Date of Termination and (B) the Executive’s continued
compliance with the covenants set forth in Sections 6 and 7 below.


6.Non-Competition; Non-Solicitation; Non-Hire.


(a)The Executive shall not, at any time during the Executive’s employment with
the Company (whether during or after the Term) or during the twelve (12) month
period following the termination thereof for any reason (the “Restricted
Period”), directly or indirectly engage in, have




7





--------------------------------------------------------------------------------





any equity interest in, or manage or operate any Person, firm, corporation,
partnership, business, or entity (whether as director, officer, employee, agent,
representative, partner, security holder, consultant, or otherwise) that engages
(either directly or through any subsidiary or Affiliate thereof) in any business
or activity that competes with any of the businesses of the Parent or direct or
indirect subsidiary, including the Company. Notwithstanding the foregoing, the
Executive shall be permitted to acquire a passive stock or equity interest in
such a business whose stock or equity interests are publicly traded on a
national securities exchange, provided that the stock or other equity interest
acquired is not more than five percent (5%) of the outstanding interest in such
business;


(b)The Executive shall not, at any time during the Restricted Period, directly
or indirectly (i) solicit, induce, or attempt to solicit or induce any officer,
director, employee, or independent contractor of the Parent or any of its direct
or indirect subsidiaries, including the Company, to terminate his relationship
with, or to leave the employ or service of, the Parent or any such subsidiary,
or to interfere in any way with the relationship between the Parent or any such
subsidiary, on the one hand, and any officer, director, employee, or independent
contractor thereof, on the other hand, (ii) hire (or otherwise engage in a
service relationship) any Person (in any capacity whether as an officer,
director, employee, or consultant) who is or at any time was an officer,
director, employee, or consultant of the Parent or any of its direct or indirect
subsidiaries until six (6) months after such individual’s relationship (whether
as an officer, director, employee, or consultant) with the Parent or such
subsidiary has ended, or (iii) induce or attempt to induce any customer,
supplier, prospect, licensee, or other business relation of the Parent or any of
its direct or indirect subsidiaries to cease doing business with the Parent or
such subsidiary, or in any way interfere with the relationship between any such
customer, supplier, prospect, licensee, or business relation, on the one hand,
and the Parent or such subsidiary, on the other hand.


(c)In the event that the terms of this Section 6 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.


7.Nondisclosure of Confidential Information; Non-disparagement; Intellectual
Property.


(a)Nondisclosure of Confidential Information; Return of Property. Except as
required in the faithful performance of the Executive’s employment duties to the
Company, during or after the Executive’s employment with the Company, in
perpetuity, the Executive shall maintain in confidence and shall not directly or
indirectly use, disseminate, disclose, or publish, or use for the Executive’s
benefit or the benefit of any Person, any confidential or proprietary
information or trade secrets of or relating to the Company or any of its
Affiliates, including, without limitation, information with respect to the
Company’s or any of its Affiliates’ operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees, or other terms
of employment, and the Executive shall not deliver




8





--------------------------------------------------------------------------------





to any Person any document, record, notebook, computer program, or similar
repository of or containing any such confidential or proprietary information or
trade secrets (collectively, “Confidential Information”). Upon the Executive’s
termination of employment for any reason, the Executive shall promptly deliver
to the Company all correspondence, drawings, manuals, letters, notes, notebooks,
reports, programs, plans, proposals, financial documents, and other documents
concerning or containing Confidential Information then in the Executive’s
possession. The Executive may nonetheless retain copies of documents relating to
the Executive’s compensation, the Executive’s personal entitlements and
obligations, the Executive’s rolodex (and electronic equivalents), and the
Executive’s cell phone number. The Executive may respond to a lawful and valid
subpoena or other legal process but shall give the Company the earliest possible
notice thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought and, if requested by the Company, shall reasonably assist such counsel in
resisting or otherwise responding to such process.


(b)Non-Disparagement. The Executive shall not, at any time during or after the
Executive’s employment with the Company, in perpetuity, directly or indirectly,
disparage, criticize, or otherwise make derogatory statements regarding the
Company or any of its Affiliates, or their respective successors, directors, or
officers. The foregoing shall not be violated by the Executive’s truthful
responses to legal process or inquiry by a governmental authority.


(c)Intellectual Property Rights.


(i)The Executive agrees that the results and proceeds of the Executive’s
services for the Company or its subsidiaries or Affiliates (including, but not
limited to, any trade secrets, products, services, processes, know-how, designs,
developments, innovations, analyses, drawings, reports, techniques, formulas,
methods, developmental or experimental work, improvements, discoveries,
inventions, ideas, source and object codes, programs, matters of a literary,
musical, dramatic or otherwise creative nature, writings, and other works of
authorship) and any works in progress, whether or not patentable or registrable
under copyright or similar statutes, that were made, developed, conceived or
reduced to practice or learned by the Executive, either alone or jointly with
others (collectively, “Inventions”), shall be works-made-for-hire and the
Company (or, if applicable or as directed by the Company, any of its
subsidiaries or Affiliates) shall be deemed the sole owner throughout the
universe of any and all trade secret, patent, copyright, and other intellectual
property rights (collectively, “Proprietary Rights”) of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to the Executive whatsoever. If, for any reason, any of such results and
proceeds shall not legally be a work-made-for-hire and/or there are any
Proprietary Rights that do not accrue to the Company (or, as the case may be,
any of its subsidiaries or Affiliates) under the immediately preceding sentence,
then the Executive hereby irrevocably assigns and agrees to assign any and all
of the Executive’s right, title, and interest thereto, including, without
limitation, any and all Proprietary Rights of whatsoever nature therein, whether
or not now or hereafter known, existing, contemplated, recognized, or developed,
to the Company (or, if applicable or as directed by the Company, any of its
subsidiaries or Affiliates), and the Company or such subsidiaries or Affiliates
shall have the right to use the same in perpetuity throughout the universe in
any manner




9





--------------------------------------------------------------------------------





determined by the Company or such subsidiaries or Affiliates without any further
payment to the Executive whatsoever. As to any Invention that the Executive is
required to assign, the Executive shall promptly and fully disclose to the
Company all information known to the Executive concerning such Invention. The
Executive hereby waives and quitclaims to the Company any and all claims, of any
nature whatsoever, that the Executive now or may hereafter have for infringement
of any Proprietary Rights assigned hereunder to the Company.


(ii)The Executive agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, the Executive shall do any
and all things that the Company may reasonably deem useful or desirable to
establish or document the Company’s exclusive ownership throughout the United
States of America or any other country of any and all Proprietary Rights in any
such Inventions, including, without limitation, the execution of appropriate
copyright and/or patent applications or assignments. To the extent that the
Executive has any Proprietary Rights in the Inventions that cannot be assigned
in the manner described above, the Executive unconditionally and irrevocably
waives the enforcement of such Proprietary Rights. This Section 7(b) is subject
to and shall not be deemed to limit, restrict or constitute any waiver by the
Company of any Proprietary Rights of ownership to which the Company may be
entitled by operation of law by virtue of the Executive’s employment with the
Company. The Executive further agrees that, from time to time, as may be
requested by the Company and at the Company’s sole cost and expense, the
Executive shall assist the Company in every proper and lawful way to obtain, and
shall from time to time enforce, Proprietary Rights relating to Inventions in
any and all countries. To this end, the Executive shall execute, verify, and
deliver such documents and perform such other acts (including appearances as a
witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining, and enforcing such Proprietary
Rights and the assignment thereof. In addition, the Executive shall execute,
verify, and deliver assignments of such Proprietary Rights to the Company or its
designees. The Executive’s obligation to assist the Company with respect to
Proprietary Rights relating to such Inventions in any and all countries shall
continue beyond the termination of the Executive’s employment with the Company.


(iii)Notwithstanding the foregoing, the Executive will not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If the Executive files a lawsuit for retaliation by
the Company for reporting a suspected violation of law, the Executive may
disclose the Company’s trade secrets to the Executive’s attorney and use the
trade secret information in the court proceeding if the Executive (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.


(d)Notwithstanding anything herein to the contrary, or in any agreement or
communication between the Company and the Executive, (A) the confidentiality and
nondisclosure obligations herein shall not prohibit or restrict the Executive
from initiating communications directly with, or responding to any inquiry from,
or providing testimony before, the SEC, any other governmental agency, any
self-regulatory organization or any other state or federal regulatory




10





--------------------------------------------------------------------------------





authority, regarding any possible securities law violations, and (B) the Company
shall not enforce or threaten to enforce, any confidentiality agreement or other
similar agreement, nor take or threaten to take any other action against the
Executive for engaging in the types of communications described in (A) above.


(e)As used in this Section 7, the term “Company” shall include Parent, the
Company, and any direct or indirect subsidiaries thereof or any successors
thereto.


(f)The Executive’s obligations pursuant to this Section 7 shall continue to
apply following any period of continued employment at-will following the
expiration of the Term.


8.Injunctive Relief. The Executive recognizes and acknowledges that a breach of
any of the covenants contained in Sections 6 and 7 will cause irreparable damage
to the Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Sections 6 and 7, in addition to any other
remedy that may be available at law or in equity, the Company will be entitled
to specific performance and injunctive relief.


9.Indemnification. During the Executive’s employment and service as a director
or officer (or both) and at all times thereafter during which the Executive may
be subject to liability, the Executive shall be entitled to indemnification set
forth in the Company’s organizational documents to the maximum extent allowed
under the laws of the State of New Jersey and he shall be entitled to the
protection of any insurance policies that the Company may elect to maintain
generally for the benefit of its directors and officers against all covered
costs, charges, and expenses incurred or sustained by him in connection with any
action, suit, or proceeding to which he may be made a party by reason of his
being or having been a director, officer, or employee of the Company or any of
its subsidiaries (other than any dispute, claim, or controversy arising under or
relating to this Agreement). Notwithstanding anything to the contrary herein,
the Executive’s rights under this Section 9 shall survive the termination of his
employment for any reason and the expiration of this Agreement for any reason.


10.Cooperation. The Executive agrees that during and after his employment with
the Company, the Executive will assist the Company and its Affiliates in the
defense of any claims or potential claims that may be made or threatened to be
made against the Company or any of its Affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, investigative, or
otherwise, that are not adverse to the Executive (each, an “Action”), and will
assist the Company and its Affiliates in the prosecution of any claims that may
be made by the Company or any of its Affiliates in any Action, to the extent
that such claims may relate to the Executive’s employment or the period of the
Executive’s employment by the Company and its Affiliates. The Executive agrees,
unless precluded by law, to promptly inform the Company if the Executive is
asked to participate (or otherwise become involved) in any such Action. The
Executive also agrees, unless precluded by law, to promptly inform the Company
if the Executive is asked to assist in any investigation (whether governmental
or otherwise) of the Company or any of its Affiliates (or their actions) to the
extent that such investigation may relate to the Executive’s employment or the
period of the Executive’s




11





--------------------------------------------------------------------------------





employment by the Company, regardless of whether a lawsuit has then been filed
against the Company or any of its Affiliates with respect to such investigation.
The Company or one of its Affiliates shall reimburse the Executive for all of
the Executive’s reasonable out-of-pocket expenses and will compensate the
Executive at a reasonable hourly rate for his time associated with such
cooperation following his Date of Termination.


11.Section 409A of the Code.


(a)General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Code and
the Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
this Agreement to the contrary, in the event that the Company determines that
any amounts payable hereunder will be taxable currently to the Executive under
Section 409A(a)(1)(A) of the Code and related Department of Treasury guidance,
the Company and the Executive shall cooperate in good faith to (i) adopt such
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they mutually determine to
be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Agreement, to preserve the economic benefits of this
Agreement, and to avoid less-favorable accounting or tax consequences for the
Company, and/or (ii) take such other actions as mutually determined to be
necessary or appropriate to exempt the amounts payable hereunder from Section
409A of the Code or to comply with the requirements of Section 409A of the Code
and thereby avoid the application of penalty taxes thereunder; provided,
however, that this Section 11(a) does not create an obligation on the part of
the Company to modify this Agreement in a manner that would alter the economic
agreement intended by the parties and does not guarantee that the amounts
payable hereunder will not be subject to interest or penalties under Section
409A, and in no event whatsoever shall the Company or any of its Affiliates be
liable for any additional tax, interest, or penalties that may be imposed on the
Executive as a result of Section 409A of the Code or any damages for failing to
comply with Section 409A of the Code.


(b)Separation from Service under Section 409A. Notwithstanding any provision to
the contrary in this Agreement, (i) no amount payable pursuant to Section 5 that
constitutes “deferred compensation” subject to Section 409A of the Code that is
payable upon a termination of employment hereunder shall be paid unless the
termination of the Executive’s employment constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations; (ii) if the Executive is deemed at the time of his separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent that delayed commencement of any portion of the
termination benefits to which the Executive is entitled under this Agreement
(after taking into account all exclusions applicable to such termination
benefits under Section 409A of the Code), including, without limitation, any
portion of the additional compensation awarded pursuant to Section 5, is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of the Executive’s termination
benefits shall not be provided to the Executive prior to the earlier of (A) the
expiration of the six-month period measured from the date of the Executive’s
“separation from service” with the Company (as




12





--------------------------------------------------------------------------------





such term is defined in the Department of Treasury Regulations issued under
Section 409A of the Code) and (B) the date of the Executive’s death; provided,
that upon the earlier of such dates, all payments deferred pursuant to this
Section 11(b)(ii) shall be paid to the Executive in a lump sum, and any
remaining payments due under this Agreement shall be paid as otherwise provided
herein; (iii) the determination of whether the Executive is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including,
without limitation, Section 1.409A-1(i) of the Department of Treasury
Regulations and any successor provision thereto); (iv) for purposes of Section
409A of the Code, the Executive’s right to receive installment payments pursuant
to Section 5 shall be treated as a right to receive a series of separate and
distinct payments; and (v) to the extent that any reimbursement of expenses or
in-kind benefits constitutes “deferred compensation” under Section 409A, such
reimbursement or benefit shall be provided no later than December 31 of the year
following the year in which the expense was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year. The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year.


12.Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any entity, including any successor to all or
substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates. The Executive may not assign his
rights or obligations under this Agreement to any individual or entity. This
Agreement shall be binding upon and inure to the benefit of the Company and the
Executive and their respective successors, assigns, personnel, legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable. In the event of the Executive’s death during or
following a termination of his employment, all unpaid amounts otherwise due the
Executive (including under Section 5) shall be paid to his estate.


13.Governing Law. This Agreement shall be governed, construed, interpreted, and
enforced in accordance with the substantive laws of the State of Delaware,
without reference to the principles of conflicts of law of Delaware or any other
jurisdiction, and where applicable, the laws of the United States.


14.Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


15.Notices. Any notice, request, claim, demand, document, and other
communication hereunder to any party hereto shall be effective upon receipt (or
refusal of receipt) and shall be in writing and delivered personally or sent by
telex, telecopy, nationally recognized overnight courier, or certified or
registered mail, postage prepaid, to the following address (or at any other
address that any party hereto shall have specified by notice in writing to the
other party hereto):






13





--------------------------------------------------------------------------------





(a)If to the Company:


Hexion Inc.
180 E. Broad Street
Columbus, Ohio 43215
Attention: General Counsel


and a copy to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Fax: (212) 757-3990
Attention: Lawrence I. Witdorchic


(b)If to the Executive, at his most recent address on the payroll records of the
Company.


16.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


17.Entire Agreement. The terms of this Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) is
intended by the parties hereto to be the final expression of their agreement
with respect to the employment of the Executive by the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement. The parties
hereto further intend that this Agreement shall constitute the complete and
exclusive statement of its terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.


18.Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing signed by the Executive and a duly
authorized officer of the Company that expressly identifies the amended
provision of this Agreement. By an instrument in writing similarly executed and
similarly identifying the waived compliance, the Executive or a duly authorized
officer of the Company may waive compliance by the other party or parties with
any provision of this Agreement that such other party was or is obligated to
comply with or perform; provided, however, that such waiver shall not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure to
comply or perform. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.


19.No Inconsistent Actions. The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.


20.Construction. This Agreement shall be deemed drafted equally by both of the
parties hereto. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or




14





--------------------------------------------------------------------------------





principle that the language is to be construed against any party shall not
apply. The headings in this Agreement are only for convenience and are not
intended to affect construction or interpretation. Any references to paragraphs,
subparagraphs, sections, or subsections are to those parts of this Agreement,
unless the context clearly indicates to the contrary. Also, unless the context
clearly indicates to the contrary, (a) the plural includes the singular, and the
singular includes the plural; (b) “and” and “or” are each used both
conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means “any
and all,” and “each and every”; (d) “includes” and “including” are each “without
limitation”; and (e) “herein,” “hereof,” “hereunder,” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section, or subsection.


21.Dispute Resolution. The parties agree that any suit, action, or proceeding
brought by or against such party in connection with this Agreement shall be
brought solely in any state or federal court within the State of Delaware. Each
party expressly and irrevocably consents and submits to the jurisdiction and
venue of each such court in connection with any such legal proceeding, including
to enforce any settlement, order or award, and such party agrees to accept
service of process by the other party or any of its agents in connection with
any such proceeding. In the event of any dispute between the Company and the
Executive (including, but not limited to, under or with respect to this
Agreement), subject to the Executive prevailing on at least one material claim
or issue asserted in such dispute, the Company shall reimburse the Executive for
all attorneys’ fees and other litigation costs incurred by the Executive in
connection with such dispute. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER PROCEEDING INSTITUTED BY OR
AGAINST SUCH PARTY IN RESPECT OF ITS RIGHTS OR OBLIGATIONS HEREUNDER.


22.Enforcement. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable, this Agreement shall
be construed and enforced as if such illegal, invalid, or unenforceable
provision were never a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance from
this Agreement. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable.


23.Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local, and foreign withholding
and other taxes and charges that the Company is required to withhold. The
Company shall be entitled to rely on an opinion of counsel if any questions as
to the amount or requirement of withholding shall arise.


24.Employee Representations. The Executive represents, warrants, and covenants
that (i) that he has read and understands this Agreement, is fully aware of its
legal effect, has not acted in reliance upon any representations or promises
made by the Company other than those contained in writing herein, and has
entered into this Agreement freely based on his own judgment, (ii) the Executive
has the full right, authority, and capacity to enter into this Agreement and to
perform his obligations




15





--------------------------------------------------------------------------------





hereunder, (iii) the Executive is not bound by any agreement that conflicts with
or prevents or restricts the full performance of his duties and obligations to
the Company hereunder during or after the Term and (iv) the execution and
delivery of this Agreement shall not result in any breach or violation of, or a
default under, any existing obligation, commitment or agreement to which the
Executive is subject.


[signature page follows]




16





--------------------------------------------------------------------------------






The parties have executed this Agreement as of the date first written above.


HEXION HOLDINGS LLC
By:
 
/s/ Douglas A. Johns
 
 
Douglas A. Johns
 
 
Executive Vice President, General Counsel & Secretary



HEXION INC.
    
By:
 
/s/ John P. Auletto
 
 
John P. Auletto
 
 
Executive Vice President, Human Resources



EXECUTIVE
    
 
 
/s/ Craig A. Rogerson
 
 
Craig A. Rogerson



































[Signature Page to Rogerson Employment Agreement]


